DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlmann et al. (US 2017/0122366).
In Re claim 11, Kuhlmann et al. disclose a bush (25, figs. 3-5), comprising: a sensor arrangement (29) configured to provide an output indicative of a state of wear of the bush (see pars. 0099 and 0103).  The examiner notes that the intended use recitation of the bush, presented in the preamble, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to the claim construction. 
In Re claims 12 and 13, see par. 0103.
In Re claims 14 and 15, see fig. 4 and par. 0099.
In Re claim 16, see figs. 4 and 5.
In Re claim 17, see par. 0103.
In Re claim 18, see par. 0103.
In Re claim 19, see pars. 0054 and 0103 disclosing the use of synthetic resin.
In Re claim 20, Kuhlmann et al. disclose a bush (25, figs. 3-5) and method of manufacturing thereof, comprising: providing a sensor arrangement (29) configured to provide an output indicative of a state of wear of the bush (see pars. 0099 and 0103); and incorporating the sensor within a synthetic resin cover in the bush (see fig. 4 and 5 and par. 0103).  The examiner notes that the intended use recitation of the bush, presented in the preamble, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to the claim construction.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or make obvious the use of a wear sensor for a bush within a guide of a brake caliper of a vehicle disc brake.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657